Citation Nr: 1213236	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of a shell fragment wound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2009, the Board remanded this case for the Veteran to be afforded a Travel Board hearing, but he canceled the hearing.  In August 2010, the Board remanded the issue on appeal.  


FINDING OF FACT

The Veteran sustained a shell fragment wound the left hand during combat service in Vietnam which resulted in a retained foreign body in the palm of the hand, lateral to the 5th metacarpal.  


CONCLUSION OF LAW

A retained foreign body of the palm of the left hand, lateral to the 5th metacarpal, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110. 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran in this case served in combat.  The Board notes that where a combat wartime veteran alleges he suffers disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, 38 U.S.C.A. § 1154(b) is for application.

In considering claims of veterans who engaged in combat, the adverse effect of not having an official report of an inservice injury or disease can be overcome by satisfactory lay or other evidence which shall be sufficient proof of service occurrence or aggravation if consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  These veterans may prove service connection by "satisfactory lay or other evidence" even in the absence of official records.  Section 1154(b) relaxes evidentiary standards so that "satisfactory lay or other evidence" can be used by combat veterans to demonstrate incurrence or aggravation of a disability in service.  See Caluza.  In Collette, the United States Court of Appeals (Court) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first requisite step of analysis under the stated provision.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence.

In the second step, the VA must then determine if the proffered evidence is consistent with the circumstances, conditions, or hardships of such service, again without weighing the veteran's evidence with contrary evidence.  If these two inquiries are met, the Secretary "shall accept" the veteran's evidence as "sufficient proof of service-connection," even if no official record of such incurrence exists.  At this point a factual presumption arises that the alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to weigh evidence contrary to that which established the presumption of service connection.  If the VA meets its burden of presenting "clear and convincing evidence to the contrary," the presumption of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, applies only to the second element of service connection under the Caluza test; that is, whether an injury or disease was incurred or aggravated in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting the disability to service.  Caluza; Collette.  Competent evidence is required to establish the veteran's current disability and the nexus connecting that disability to an in service injury or disease.  That is, the veteran must meet his evidentiary burden with respect to service connection.  Collette.

In this case, the Veteran maintains that he was wounded while in combat in Vietnam.  He states that he was medivaced and woke up with his left hand bandaged.  A review of the service treatment records shows that the Veteran injured his hand in 1969.  In October 1970, it was noted that the Veteran had pain and swelling in the area of the 5th metacarpal joint, especially during cold weather.  It was noted that the Veteran had previously dropped a heavy weight on the left hand.  However, x-rays showed that there was also a retained foreign body in the palm of the left hand, lateral to the 5th metacarpal joint.  

In December 2010, the Veteran was afforded a VA examination.  At that time, he reported that during combat service, he was medivaced and woke up with his left hand bandaged.  The examiner noted the results of the inservice x-ray.  The examiner provided an opinion that the Veteran had a retained foreign body of the left hand due to a shell fragment, as shown on x-ray, which was service connected.  

The Veteran reported having an inservice shell fragment wound and being treated for that injury; he is competent to make that report.  See Layno.  In addition, this type of injury was consistent with his combat service.  See 38 U.S.C.A. § 1154.  Therefore, the Board accepts that the left hand was injured during service.  It appears that it was injured twice, once due to a weight falling on it, and another time by a shell fragment wound.  It does not appear that the weight falling on the hand would produce a retained foreign body.  Further, the VA examiner indicated that the retained foreign body was essentially consistent with a shell fragment wound.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In addition, the case was remanded for the examiner to make an assessment addressing the claimed shell fragment wound.  

Although the current VA examination did not residual muscle, tendon, nerve, or scarring damage of the left hand, the presence of a foreign body is an abnormality of the left hand and the Board accepts that it is therefore a disability.  Also, the probative medical examiner's opinion relates the retained foreign body to the inservice shell fragment wound injury.  Thus, as the record supports a finding that the Veteran was hit by shrapnel in the left hand, sustained trauma to that hand, and has a retained foreign body, then service connection for a retained foreign body of 

the palm of the left hand, lateral to the 5th metacarpal, is warranted.  


ORDER

Service connection for a retained foreign body of the palm of the left hand, lateral to the 5th metacarpal, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


